


Exhibit 10.12

 

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), made
as of December 18, 2008 between Guess?, Inc., a Delaware corporation (the
“Company”), and Paul Marciano (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is a co-founder of the Company and the Company and the
Executive are parties to that certain Executive Employment Agreement dated as of
January 1, 2007 (the “Prior Agreement”).

 

WHEREAS, the Company and the Executive wish to amend and restate the Prior
Agreement upon the terms set forth in this Agreement to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) effective as
of the date hereof.

 

WHEREAS, the Company recognizes that the Executive’s talents and abilities are
unique and have been integral to the success of the Company.

 

WHEREAS, the Executive is willing to commit himself to serve the Company on the
terms and conditions herein provided.

 

WHEREAS, the Company wishes to continue to retain the services of the Executive
and anticipates that the Executive’s contribution to the growth and success of
the Company will continue to be substantial.

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      POSITION/DUTIES.

 

(a)                                  During the Employment Term (as defined in
Section 2 below), the Executive shall serve as the Company’s Chief Executive
Officer and as Vice Chairman of the Board of Directors.  In this capacity the
Executive shall have such duties, authorities and responsibilities commensurate
with the duties, authorities and responsibilities of persons in similar
capacities in similarly sized companies and such other duties and
responsibilities as the Board of Directors of the Company (the “Board”) shall
designate that are consistent with the Executive’s position as Chief Executive
Officer.  The Executive shall report exclusively to the Board.  The Executive
shall have authority as is appropriate to carry out his duties and
responsibilities as set forth in this Agreement.

 

(b)                                 During the Employment Term (as defined
below), the Executive shall use the Executive’s best reasonable efforts to
perform faithfully and efficiently the duties and responsibilities assigned to
the Executive hereunder and shall devote substantially all of the Executive’s
business time (excluding periods of vacation and other approved leaves of
absence) as is reasonably necessary to such performance of the Executive’s
duties with the Company.  Subject to Board approval, the Executive may serve on
the board of directors or advisory boards of other for profit companies provided
that such service does not create a potential business conflict or the
appearance thereof.  Nothing in this Agreement shall prevent the Executive from
managing his family’s personal investments so long as such activities do not
materially interfere with the performance of the Executive’s duties hereunder or
create a potential business conflict or the appearance thereof.

 

--------------------------------------------------------------------------------


 

(c)                                  During the Employment Term, the Board shall
nominate the Executive for re-election as a member of the Board at the
expiration of the Executive’s then-current term.

 

(d)                                 The Company shall not relocate the
Executive’s principal place of business outside of the Los Angeles metropolitan
area without the Executive’s written consent.

 

(e)                                  The Executive shall be provided with
appropriate office and secretarial facilities in each of the Company’s principal
executive offices and any other location that the Executive reasonably deems
necessary to have an office and support services in order for the Executive to
perform his duties to the Company.

 

2.                                      EMPLOYMENT TERM.  The Executive’s term
of employment under this Agreement (such term of employment, as it may be
extended or terminated, is herein referred to as the “Employment Term”) shall be
for a term commencing on January 1, 2007 (the effective date of the Prior
Agreement, referred to herein as the “Effective Date”) and, unless terminated
earlier as provided in Section 7 hereof, ending on the last day of the fifth
(5th) whole Fiscal Year of the Company commencing on or after the Effective Date
(the “Original Employment Term”), provided that the Employment Term shall be
automatically extended, subject to earlier termination as provided in Section 7
hereof, for successive additional one (1) Fiscal Year periods (the “Additional
Terms”), unless, on or before ninety (90) days prior to the expiration of the
Original Employment Term or of any Additional Term, the Company or the Executive
has notified the other in writing that the Employment Term shall terminate at
the end of the then-current term.

 

3.                                      BASE SALARY.  The Company agrees to pay
the Executive a base salary (the “Base Salary”) at an annual rate of not less
than One Million Dollars ($1,000,000), payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly.  The
Executive’s Base Salary shall be subject to annual review by the Board (or a
committee thereof) after 2007 and may be increased, but not decreased, from time
to time by the Board.  No increase to Base Salary shall be used to offset or
otherwise reduce any obligations of the Company to the Executive hereunder or
otherwise.  The base salary as determined herein from time to time shall
constitute “Base Salary” for purposes of this Agreement.

 

4.                                      ANNUAL INCENTIVE BONUS AND OTHER
BONUSES.  During the Employment Term, the Executive shall be eligible to
participate in the Company’s annual bonus and other incentive compensation plans
and programs for the Company’s senior executives at a level commensurate with
the Executive’s position.  For each whole fiscal year (“Fiscal Year”) that
begins on or after January 1, 2007 and ends not later than the expiration of the
Employment Term, the Executive shall be eligible to earn an annual cash bonus
(the “Bonus”) under the Company’s Annual Incentive Bonus Plan, as amended from
time to time (the “Bonus Plan”), and, if appropriate, the Company’s 2004 Equity
Incentive Plan, as amended from time to time (the “Equity Plan”), based upon the
achievement by the Company and its subsidiaries of performance goals under the
Bonus Plan and under the Equity Plan for each such Fiscal Year established by
the Compensation Committee of the Board of Directors (the “Compensation
Committee”).  The Compensation Committee shall establish objective criteria to
be used to determine the extent to which such performance goals have been
satisfied.  The range of the Bonus opportunity for each Fiscal Year will be as
determined by the Compensation Committee based upon the extent to which such
performance goals are achieved, provided that the annual target Bonus
opportunity shall be at least 200% of the Executive’s Base Salary (for each such
year, the “Target Bonus”), the threshold Bonus for a Fiscal Year shall be
one-half the Target Bonus for such year and the maximum Bonus payable pursuant
to this Section 4 for any Fiscal Year shall not exceed the amount that is 300%
of the Executive’s Base Salary for such year.  The Bonus, if any, payable to the
Executive in respect of any Fiscal Year will be paid at the same time that
bonuses are paid to other executives of the Company, but in any event within
seventy-five (75) days after the conclusion of such Fiscal Year.  After the
expiration of the Bonus Plan and the Equity Plan, the Executive’s right to
receive future Bonus opportunities under such plan is subject to approval by the
stockholders of the Company of a similar successor plan under which such
opportunity may be granted.  In addition to the Bonus, the Executive shall
retain the special bonus opportunity (the “Licensing Bonus”) awarded by the
Compensation Committee to the Executive on September 27, 2005, as modified by an
action by written consent of the Compensation Committee dated as of November 1,
2005, with respect to the performance of the Company’s licensing segment.  The
Compensation Committee may, in its sole discretion, award additional bonuses to
the Executive.

 

2

--------------------------------------------------------------------------------


 

5.                                      EQUITY BASED INCENTIVE AWARDS.

 

(a)                                EMPLOYMENT INDUCEMENT AWARD.  The Company
shall grant the Executive under the Equity Plan as of January 1, 2007 a
Restricted Stock Award (“Restricted Stock”) equal to 500,000 shares of the
Company’s common stock subject to the following terms and conditions:

 

(i)                                     If in any whole Fiscal Year commencing
on or after January 1, 2007 and during the Employment Term, the Company shall
record earnings per share (“Earnings per Share”) growth of greater than the
Applicable Annual Target as compared to the immediately preceding Fiscal Year,
then 20% of the Restricted Stock shall become vested as of the first business
day following the issuance of the Company’s financial statement for such year,
provided the Executive is then employed by the Company.  If the Earnings per
Share growth requirement is not met for any such year, all of the shares of the
Restricted Stock eligible for vesting for that year shall vest on the first
business day following the issuance of the Company’s financial statement for any
subsequent Fiscal Year during the Original Employment Term if the cumulative
compound average Earnings per Share growth after the 2006 Fiscal Year through
such subsequent Fiscal Year is more than the Applicable Cumulative Target for
such subsequent Fiscal Year.  The “Applicable Annual Target” for each of the
first, second and third whole Fiscal Years that commences on or after January 1,
2007 is a growth in Earnings per Share of 15% or more as compared to the
immediately preceding Fiscal Year.  The “Applicable Cumulative Target” for each
of the first, second and third whole Fiscal Years that commences on or after
January 1, 2007 is a 15% rate of cumulative compound average Earnings per Share
growth.  The “Applicable Annual Target” and the “Applicable Cumulative Target”
for each of the fourth and fifth whole Fiscal Years that commences on or after
January 1, 2007 will be a rate of Earnings per Share growth and cumulative
compound average Earnings per Share growth, respectively, determined by the
Compensation Committee of the Board in its sole discretion not later than the
end of the first quarter of such Fiscal Year.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  For purposes of this Agreement, Earnings
per Share shall be equal to the basic earnings per share calculated in
accordance with accounting principles generally accepted in the United States
and as reported in the Company’s financial statements as filed with the
Securities and Exchange Commission, except that certain adjustments may be made
for certain non-recurring or unusual non-cash items recognized in accordance
with accounting principles generally accepted in the United States including,
but not limited to, any write-offs of unamortized deferred financing costs and
any asset impairment write-downs, which the Committee determines in its sole
discretion to exclude for purposes of this Agreement.

 

(iii)                             The Executive shall have the right to vote the
shares of the Restricted Stock, and shall have dividend rights as to such
shares, before any forfeiture of the shares of the Restricted Stock and while
such shares are restricted.  The number of shares credited to the Executive
shall be subject to adjustment in accordance with the provisions of the Equity
Plan (for example, in connection with the payment of a stock dividend by the
Company).

 

(iv)                              The shares of the Restricted Stock not yet
vested or forfeited shall become 100% vested in the event that the Executive
dies or becomes Disabled (within the meaning of Section 7(a)) or there is a
Change in Control, in each case while employed by the Company or an affiliate
during the Employment Term.  For this purpose, the term “Change in Control” is
used as defined in the Equity Plan except that in no event shall a “Change in
Control” be triggered pursuant to clause (A) of such term as so defined unless
the Acquiring Person becomes the Beneficial Owner of twenty percent (20%) or
more of the then outstanding shares of Common Stock or the Combined Voting Power
of the Company (except pursuant to an offer for all outstanding shares of Common
Stock at a price and upon such terms and conditions as a majority of the
Continuing Directors determine to be in the best interests of the Company and
its shareholders (other than an Acquiring Person on whose behalf the offer is
being made)) in one or more bona fide transactions and such level of ownership
of such Common Stock or Combined Voting Power, as applicable, exceeds the
aggregate level of ownership of the Marcianos of such Common Stock or Combined
Voting Power, respectively.  For purposes of the preceding sentence, “Marcianos”
means Maurice Marciano, Paul Marciano, and any trust established in whole or in
part for the benefit of one or more of them or their family members, or any
other entity controlled by one or more of them, and any other capitalized term
used in such sentence is used as defined in the Equity Plan if not otherwise
defined in this Agreement.  If the Executive terminates his employment with the
Company for “Good Reason” (as defined in Section 7(e) of this Agreement), or is
terminated by the Company without “Cause” (as defined in Section 7(c) of this
Agreement) or for Disability, the shares of the Restricted Stock not yet vested
or forfeited shall become 100% vested.

 

4

--------------------------------------------------------------------------------


 

(v)                                 In all events other than those previously
addressed in Section 5(a)(iv), if the Executive ceases to be an employee of the
Company or an affiliate, the Executive shall be vested only as to that
percentage of shares of the Restricted Stock which are vested at the time of the
termination of his employment and the Executive shall forfeit the right to the
shares of the Restricted Stock which are not yet vested on the termination
date.  Further, any Restricted Stock which is unvested at the conclusion of the
Original Employment Term shall be forfeited and terminate.  Unvested shares of
the Restricted Stock that are forfeited shall be immediately transferred to the
Company without any payment by the Company, and the Company shall have the full
right to cancel any evidence of the Executive’s ownership of such forfeited
shares.

 

(vi)                              The Restricted Stock Award shall be granted
pursuant to and, to the extent not contrary to the terms of this Agreement,
shall be subject to all of the terms and conditions imposed upon such awards
granted under the Equity Plan.

 

(b)                               PERFORMANCE SHARE AWARDS.  The Company shall
grant the Executive under the Equity Plan at the completion of each whole Fiscal
Year commencing on and after January 1, 2007 and during the Employment Term
shares of the Company’s common stock (“Performance Shares”) based upon the
achievement by the Company and its subsidiaries of performance goals under the
Equity Plan for each such Fiscal Year established by the Compensation
Committee.  The Compensation Committee shall establish objective criteria to be
used to determine the extent to which such performance goals have been
satisfied.  Performance Shares will be granted for each whole Fiscal Year during
the Employment Term at “target” and “stretch” levels of 55% (i.e., $550,000 for
2007) and 82.5% (i.e., $825,000 for 2007) of the Executive’s Base Salary for
such Fiscal Year.  Performance Shares granted in any particular Fiscal Year will
be subject to the standard vesting schedule established by the Compensation
Committee for Performance Share grants in that year (the current vesting
schedule is a 4-year vesting schedule).  After the expiration of the Equity
Plan, the Executive’s right to receive future grants of Performance Shares is
subject to approval by the stockholders of the Company of a similar successor
plan under which such awards may be granted.

 

(c)                                STOCK OPTION AWARDS.  The Company shall grant
the Executive under the Equity Plan at the completion of each whole Fiscal Year
commencing on or after January 1, 2007 and during the Employment Term stock
options to purchase the Company’s common stock at an exercise price of not less
than the fair market value of such stock on the grant date (“Stock Options”)
based upon the achievement by the Company and its subsidiaries of performance
goals under the Equity Plan for each such Fiscal Year established by the
Compensation Committee.  The Compensation Committee shall establish objective
criteria to be used to determine the extent to which such performance goals have
been satisfied.  Stock Options for each whole Fiscal Year during the Employment
Term will be granted at a grant-date Black-Scholes value of 55% of the
Executive’s Base Salary for such Fiscal Year (i.e., $550,000 for 2007).  Stock
Options granted in any particular Fiscal Year will be subject to the standard
vesting schedule established by the Compensation Committee for Stock Option
grants in that year (the current vesting schedule is a 4-year vesting
schedule).  After the expiration of the Equity Plan, the Executive’s right to
receive future grants of Stock Options is subject to approval by the
stockholders of the Company of a similar successor plan under which such awards
may be granted.

 

5

--------------------------------------------------------------------------------


 

(d)                               DISCRETIONARY GRANTS.  In addition to the
Employment Inducement, Performance Share and Stock Option Awards under
Section 5(a), (b) and (c) above, at the sole discretion of the Board or the
Committee, the Executive shall be eligible to participate throughout the
Employment Term in such long-term incentive plans and programs as may be in
effect from time to time in accordance with the Company’s compensation practices
and the terms and provisions of any such plans or programs.

 

6.                                      EMPLOYEE BENEFITS.

 

(a)                                  BENEFIT PLANS.  The Executive shall be
entitled to participate in all employee benefit plans of the Company including,
but not limited to, equity, pension, thrift, Section 401(k), profit sharing,
medical coverage, education, or other retirement (including without limitation
supplemental executive retirement plans) or welfare benefits that the Company
has adopted or may adopt, maintain or contribute to for the benefit of its
senior executives at a level commensurate with the Executive’s positions subject
to satisfying the applicable eligibility requirements.  The Executive shall at
all times during the Employment Term be entitled to participate in the
Guess?, Inc. Supplemental Executive Retirement Plan, as in effect on January 1,
2006, and any deferred compensation plan which may be maintained by the Company
from time to time.

 

(b)                                 VACATION.  The Executive shall be entitled
to accrue annual paid vacation in accordance with the Company’s policy
applicable to senior executives, but in no event less than twenty business days
per calendar year (as prorated for partial years), which vacation may be taken
at such times as the Executive elects with due regard to the needs of the
Company.  The Executive shall not be permitted to accrue more than a total of
twenty five (25) vacation days at any time.  Once the Executive reaches the
maximum accrual, the Executive shall not accrue any additional vacation days
until a portion of the Executive’s accrued vacation time is used.

 

(c)                                  AUTOMOBILE.  The Company shall continue to
provide the Executive with an automobile during the Employment Term in a manner
consistent with its past practice.

 

(d)                                 PERQUISITES.  The Company shall provide to
the Executive, at the Company’s cost, all perquisites which other senior
executives of the Company are generally entitled to receive in accordance with
Company policy as set by the Board from time to time.

 

(e)                                  LIFETIME RETIREE MEDICAL BENEFIT.  The
Company shall provide the Executive and his eligible family members with
Post-Retirement Health Benefits at its expense commencing upon expiration of the
Employment Term for any reason other than a termination for Cause, in which case
the Company shall have no obligation to provide Post-Retirement Health
Benefits.  The term “Post-Retirement Health Benefits” means health benefits
(including medical, prescription, dental and vision coverage, if and to the
extent applicable) for the remainder of the Executive’s life under the plans
provided to the Company’s executive officers and their eligible family members,
as in effect from time to time; provided that the Post-Retirement Health
Benefits may be made secondary to any other benefits to which the Executive may
be entitled under another employer-provided plan or a governmental plan such as
Medicare.

 

6

--------------------------------------------------------------------------------


 

(f)                                  LIFE INSURANCE BENEFIT.  The Company will
purchase, and will pay the premiums for, life insurance coverage on the
Executive’s life with the Executive (or his assignee) as the owner of the policy
and with the right to designate the beneficiary of the death benefit.  The
premiums paid on the policy shall be imputed as income to the Executive.  Such
insurance coverage shall be structured to comply with the requirements of the
Sarbanes-Oxley Act and similar legal requirements.  The Executive’s rights
pursuant to this Section 6(f) shall be fully vested and non-forfeitable at all
times.  The Company shall be obligated in all events to pay all scheduled
premium payments unless the Executive dies prior to the end of the last
scheduled premium payment.  The Executive’s rights to the policy and any premium
payments by the Company shall not be subject to attachment, garnishment,
alienation or other similar action by any person to the maximum extent permitted
by law.  The Compensation Committee and the Executive will negotiate the other
terms and conditions of such insurance coverage in good faith.

 

(g)                               BUSINESS AND ENTERTAINMENT EXPENSES.  Upon
presentation of appropriate documentation, the Executive shall be reimbursed in
accordance with the Company’s expense reimbursement policy for all reasonable
and necessary business and entertainment expenses incurred in connection with
the performance of the Executive’s duties hereunder.

 

(h)                               CHANGE IN CONTROL.  In the event there is a
“Change in Control” (as such term is defined for purposes of Section 5(a)(iv)),
the Company shall establish a “rabbi trust” for the benefit of the Executive and
fund it with cash or cash equivalents sufficient to fully pay when due and
payable all payments that potentially would be required to be made under
Section 8(d) hereof if the Executive were to be terminated without Cause. 
Notwithstanding the foregoing, in no event shall the Company establish or fund
any such rabbi trust in a manner or on terms that would result in the imposition
of any tax, penalty or interest under Section 409A(b)(1) of the Code and in no
event shall the Company be obligated to, nor shall it, fund any such rabbi trust
“in connection with a change in the employer’s financial heath” within the
meaning of Section 409A(b)(2) of the Code.

 

7.                                      TERMINATION.  The Executive’s employment
and the Employment Term shall terminate on the first of the following to occur:

 

(a)                                DISABILITY.  Upon written notice by the
Company to the Executive of termination due to Disability, while the Executive
remains Disabled.  For purposes of this Agreement, “Disabled” and “Disability”
shall (i) have the meaning defined under the Company’s then-current long-term
disability insurance plan, policy, program or contract as entitles the Executive
to payment of disability benefits thereunder, or (ii) if there shall be no such
plan, policy, program or contract, mean permanent and total disability as
defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

(b)                                 DEATH.  Automatically on the date of death
of the Executive.

 

7

--------------------------------------------------------------------------------


 

(c)                                 CAUSE.  Immediately upon written notice by
the Company to the Executive of a termination for Cause.  “Cause” shall mean
(i) the Executive’s conviction or plea of nolo contendere to a felony or any
crime involving moral turpitude; (ii) a willful act of theft, embezzlement or
misappropriation from the Company; or (iii) a determination by the Board that
the Executive has willfully and continuously failed to perform substantially the
Executive’s duties (other than any such failure resulting from the Executive’s
Disability or incapacity due to bodily injury or physical or mental illness),
after (A) a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties and provides the Executive with the opportunity to correct
such failure if, and only if, such failure is capable of cure; and (B) the
Executive’s failure to correct such failure which is capable of cure within 30
days of receipt of the demand for performance.  For the avoidance of doubt, the
parties expressly agree that only Cause pursuant to Section 7(c)(iii) shall be
deemed capable of cure.  Notwithstanding the foregoing, “Cause” shall not
include any act or omission that the Executive believes in good faith to have
been in or not opposed to the interest of the Company (without intent of the
Executive to gain therefrom, directly or indirectly, a profit to which he was
not legally entitled). The Company may only terminate the Executive’s employment
for Cause if (A) a determination that Cause exists is made and approved by three
fourths of the independent directors of the Company’s Board, (B) for a
termination for Cause under Section 7(c)(iii), the Executive is given at least
five (5) days’ written notice of the Board meeting called to make such
determination, and (C) for a termination for Cause under Section 7(c)(iii), the
Executive and his legal counsel are given the opportunity to address such
meeting.  In the event that the Board has so determined in good faith that Cause
exists, the Board shall have no obligation to terminate the Executive’s
employment if the Board determines in its sole discretion that such a decision
not to terminate the Executive’s employment is in the best interest of the
Company.

 

(d)                                 WITHOUT CAUSE.  Upon written notice by the
Company to the Executive of an involuntary termination without Cause and other
than due to death or Disability prior to age sixty-five (65).

 

(e)                                 GOOD REASON.  Upon written notice by the
Executive to the Company of termination for Good Reason unless the reasons for
any proposed termination for Good Reason are remedied in all material respects
by the Company within thirty (30) days following written notification by the
Executive to the Company.  “Good Reason” means the occurrence of any one or more
of the following events prior to age sixty-five (65) unless the Executive
specifically agrees in writing that such event shall not be Good Reason:

 

(i)                                     Any material breach of this Agreement by
the Company, including:

 

(A)                              the failure of the Company to pay the
compensation and benefits set forth in Sections 3 through 6 of this Agreement;

 

(B)                                any material adverse change in the
Executive’s status, position or responsibilities as Chief Executive Officer of
the Company;

 

8

--------------------------------------------------------------------------------


 

(C)                                any failure to nominate or elect the
Executive as Chief Executive Officer of the Company or as member of the Board;

 

(D)                               causing or requiring the Executive to report
to anyone other than the Board or

 

(E)                                 assignment of duties materially inconsistent
with his position and duties described in this Agreement,

 

(ii)                                 the failure of the Company to assign this
Agreement to a successor to all or substantially all of the business or assets
of the Company or failure of such a successor to the Company to explicitly
assume and agree to be bound by this Agreement,

 

(iii)                              requiring the Executive to be principally
based at any office or location outside of the Los Angeles metropolitan area;

 

(iv)                             purported termination of the Executive’s
employment for “Cause” in a bad faith violation of the substantive and
procedural requirements of Section 7(c), or

 

(v)                                a termination of employment by the Executive
for any reason or no reason during the 30-day period commencing 6 months after a
Change of Control.

 

(f)                                  RETIREMENT.  Upon thirty (30) days’ prior
written notice by the Executive to the Company of the Executive’s termination of
employment without Good Reason (which the Company may, in its sole discretion,
make effective earlier than any notice date).

 

8.                                      CONSEQUENCES OF TERMINATION.  Any
termination payments made and benefits provided under this Agreement to the
Executive shall be in lieu of any termination or severance payments or benefits
for which the Executive may be eligible under any of the plans, policies or
programs of the Company or its affiliates.  Except to the extent otherwise
provided in this Agreement, all benefits and awards under the Company’s
compensation and benefit programs shall be subject to the terms and conditions
of the plan or arrangement under which such benefits accrue, are granted or are
awarded.  The following amounts and benefits shall be due to the Executive:

 

(a)                                  DISABILITY.  Upon such termination, the
Company shall pay or provide the Executive with the Accrued Amounts (defined in
Section 8(g) below).  The Executive will also be paid a pro-rata portion of the
Executive’s Bonus and Licensing Bonus for the performance year in which the
Executive’s termination occurs, which shall be paid at the time that annual
Bonuses are paid to other senior executives, but in any event within
seventy-five (75) days after the conclusion of the Fiscal Year to which such
Bonus and Licensing Bonus relates (determined by multiplying the amount the
Executive would have received based upon target performance had employment
continued through the end of the performance year by a fraction, the numerator
of which is the number of days during the performance year of termination that
the Executive is employed by the Company and the denominator of which is 365).

 

9

--------------------------------------------------------------------------------


 

(b)                                 DEATH.  In the event the Employment Term
ends on account of the Executive’s death, the Executive’s estate (or to the
extent a beneficiary has been designated in accordance with a program, the
beneficiary under such program) shall be entitled to any Accrued Amounts.  The
Executive’s estate (or beneficiary) will also be paid a pro-rata portion of the
Executive’s Bonus and Licensing Bonus for the performance year in which the
Executive’s termination occurs, which shall be paid at the time that annual
Bonuses are paid to other senior executives, but in any event within
seventy-five (75) days after the conclusion of the Fiscal Year to which such
Bonus and Licensing Bonus relates (determined by multiplying the amount the
Executive would have received based upon target performance had employment
continued through the end of the performance year by a fraction, the numerator
of which is the number of days during the performance year of termination that
the Executive is employed by the Company and the denominator of which is 365).

 

(c)                                  TERMINATION FOR CAUSE.  If the Executive’s
employment should be terminated by the Company for Cause or by the Executive
without Good Reason, the Company shall pay to the Executive any Accrued Amounts.

 

(d)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.  If the Executive’s employment by the Company is terminated by the
Company other than for Cause (other than a termination due to Disability or
death) or by the Executive for Good Reason, the Company shall pay or provide the
Executive with

 

(i)                                     the Accrued Amounts;

 

(ii)                                 a pro-rata portion of the Executive’s Bonus
for the performance year in which the Executive’s termination occurs, which
shall be paid at the time that annual Bonuses are paid to other senior
executives, but in any event within seventy-five (75) days after the conclusion
of the Fiscal Year to which such Bonus relates (determined by multiplying the
amount the Executive would have received based upon actual performance had
employment continued through the end of the performance year (but, as to any
performance year that begins on or prior to January 1, 2009, in no event less
than the amount for target performance for that year) by a fraction, the
numerator of which is the number of days during the performance year of
termination that the Executive is employed by the Company and the denominator of
which is 365);

 

(iii)                              $5 million if the last day of the Executive’s
employment by the Company occurs in 2007 or $3.5 million if the last day of the
Executive’s employment by the Company occurs on or after January 1, 2008 but
before December 31, 2012 (for purposes of clarity, the Company shall have no
obligation to the Executive pursuant to this clause (iii) if the last day of the
Executive’s employment by the Company occurs on or after December 31, 2012);

 

(iv)                              an amount equal to the product of (A) the sum
of (1) the Executive’s Base Salary and (2) the then Target Bonus multiplied by
(B) three (3), payable in a single lump-sum; and

 

10

--------------------------------------------------------------------------------


 

(v)                                 two (2) years of additional service credit
and age for benefit accrual, early retirement reduction and vesting purposes
under the Guess?, Inc. Supplemental Executive Retirement Plan.

 

Subject to Section 21(a), the payments provided for in this
Section 8(d)(iii) and 8(d)(iv) (to the extent provided therein) shall be paid to
the Executive in the month immediately following the month in which the
Executive’s termination of employment occurs, provided that the date of the
Executive’s termination of employment occurs on the same date as the Executive’s
“separation from service” (within the meaning of Section 409A and after giving
effect to the presumptions set forth in Treasury Regulations
Section 1.409A-1(h)(1)(ii)) from the Company and its subsidiaries, otherwise
such amounts shall be paid to the Executive in the month immediately following
the month in which the Executive incurs such a “separation from service.” 
Notwithstanding anything to the contrary contained herein, the Company shall
have no obligation to provide any of the monetary payments and/or benefits
provided for in this Section 8(d) (other than Accrued Amounts) unless and until
the Executive executes an effective general release of all claims in favor of
the Company in a form acceptable to the Company (the “Release”) and delivers
such executed Release to the Company within twenty-one (21) days following the
date of his “separation from service.”  For the avoidance of doubt, the
Executive’s execution of the Release is a condition precedent to any obligation
of the Company to provide the monetary payments and/or benefits provided for in
this Section 8(d) (other than Accrued Amounts).

 

In addition, the Company, at its election, shall have the option in its full and
absolute discretion to enter into a two-year consulting agreement with the
Executive in substantially the same form and on substantially the same
conditions as set forth in Appendix A below, with the consulting period (if any)
to commence on the first day following the date of the Executive’s termination
of employment.

 

(e)                                NON-RENEWAL.  A notice of non-renewal of this
Agreement by the Company that would result in expiration of the Employment Term
prior to the Executive’s sixty-fifth (65th) birthday shall be treated as a
termination of the Executive’s employment by the Company without “Cause” for the
purposes of this Agreement.

 

(f)                                  RETIREMENT.  If the Executive retires under
Section 7(f) of this Agreement, the Company shall pay to the Executive:

 

(i)                                     any Accrued Amounts;

 

(ii)                                 a pro-rata portion of the Executive’s Bonus
for the performance year in which the Executive’s termination occurs, which
shall be paid at the time that annual Bonuses are paid to other senior
executives, but in any event within seventy-five  (75) days after the conclusion
of the Fiscal Year to which such Bonus relates (determined by multiplying the
amount the Executive would have received based upon target performance had
employment continued through the end of the performance year by a fraction, the
numerator of which is the number of days during the performance year of
termination that the Executive is employed by the Company and the denominator of
which is 365); and

 

(iii)                             the Executive shall be considered to have
“retired” for purposes of any plans, programs, agreements or arrangements with
the Company or its affiliates.

 

11

--------------------------------------------------------------------------------

 

In addition, the Company shall enter into a two-year consulting agreement with
the Executive in substantially the same form and on substantially the same
conditions as set forth in Appendix A below, with the consulting period to
commence on the first day following the date of the Executive’s termination of
employment.

 

(g)           DEFINITION OF ACCRUED AMOUNTS.  As used in this Agreement,
“Accrued Amounts” shall mean:

 

(i)            any unpaid Base Salary through the date of the Executive’s
termination and any accrued vacation in accordance with Company policy, which
shall be paid not later than the next regularly scheduled payroll date following
the date of termination;

 

(ii)           any unpaid Bonus earned with respect to any Fiscal Year ending on
or preceding the date of the Executive’s termination, which shall be paid at the
time that annual Bonuses for such Fiscal Year are paid to other senior
executives, but in any event within seventy-five (75) days after the conclusion
of the Fiscal Year to which such Bonus relates;

 

(iii)          reimbursement due to the Executive pursuant to the terms of
Section 6(g) for any unreimbursed business expenses incurred through the date of
termination, which shall be paid as soon as practicable but in all events no
later than thirty (30) days following the date of termination or, if later,
promptly following the Executive’s request for reimbursement of such expenses
and upon presentation of appropriate documentation in accordance with the
Company’s expense reimbursement policy subject to the time limitations of
Section 21(c); and

 

(iv)          all other payments, benefits or perquisites to which the Executive
may be entitled under the terms of any applicable compensation arrangement or
benefit, equity or perquisite plan or program or grant or this Agreement
(including any related gross-up), which in each case shall be paid in accordance
with the terms and conditions of the applicable arrangement, plan, program,
grant or agreement.

 

9.            SECTION 4999 EXCISE TAX.  If any payments, rights or benefits
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement of the Executive with the Company or any person affiliated with the
Company) (the “Payments”) received or to be received by the Executive will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any similar tax that may hereafter be imposed), then the Company shall pay to
the Executive an amount in addition to the Payments (the “Gross-Up Payment”) as
calculated below.  The Gross Up Payment shall be in an amount such that, after
deduction of any Excise Tax on the Payments and any federal, state and local
income and employment tax and Excise Tax on the Gross Up Payment, but before
deduction for any federal, state or local income and employment tax on the
Payments, the net amount retained by the Executive shall be equal to the
Payments.  The process for calculating the Excise Tax, determining the amount of
any Gross-Up Payment and other procedures relating to this Section are set forth
in Appendix B attached hereto.  For purposes of making the determinations and
calculations required herein, the Accounting Firm (as defined in Appendix B) may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code, provided that the Accounting Firm shall make
such determinations and calculations on the basis of “substantial authority”
(within the meaning of Section 6662 of the Code) and shall provide opinions to
that effect to both the Company and the Executive.

 

12

--------------------------------------------------------------------------------


 

10.          CONFIDENTIALITY.  The Executive agrees that the Executive shall
not, directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, other than in the course of the Executive’s
employment and for the benefit of the Company, either during the period of the
Executive’s employment or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of its
subsidiaries, affiliated companies or businesses, which shall have been obtained
by the Executive during the Executive’s employment by the Company.  The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Executive; (ii) becomes known to the public subsequent
to disclosure to the Executive through no wrongful act of the Executive or any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information).  Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.

 

11.           ATTORNEY’S FEES.  To the extent permitted by law, all reasonable
costs and expenses incurred by the Executive in evaluating and negotiating the
terms and conditions of this Agreement shall be promptly paid on behalf of, or
reimbursed, to the Executive by the Company.  If the Executive incurs legal or
other fees and expense in a good faith non-frivolous effort to secure or
preserve or establish entitlement to compensation and benefits under this
Agreement, the Company shall, to the extent permitted by law and regardless of
the outcome of such effort, reimburse the Executive monthly for such fees and
expenses.

 

12.           NO ASSIGNMENT.

 

(a)           This Agreement is personal to each of the parties hereto.  Except
as provided in Section 12(b) below, no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto.

 

(b)           The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place and shall
deliver a copy of such assignment to the Executive.

 

13.           NOTICE.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

13

--------------------------------------------------------------------------------


 

If to the Executive:

 

At the address (or to the facsimile number) shown on the records of the Company

 

If to the Company:

 

Guess?, Inc.
1444 South Alameda Street
Los Angeles, California 90021
Attention:  General Counsel
Facsimile No.:   (213) 765-0911

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

14.           SECTION HEADINGS; INCONSISTENCY.  The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement.  In the event of
any inconsistency between this Agreement and any other agreement (including but
not limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision to the extent that the terms of this Agreement are more beneficial to
the Executive.

 

15.          SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

16.           COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instruments.  One or more counterparts
of this Agreement may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.

 

17.           DISPUTE RESOLUTION.  In the event of any controversy, dispute or
claim between the parties under, arising out of or related to this Agreement
(including but not limited to, claims relating to breach, termination of this
Agreement, or the performance of a party under this Agreement) whether based on
contract, tort, statute or other legal theory (collectively referred to
hereinafter as “Disputes”), the parties shall follow the dispute resolution
procedures set forth below. Any Dispute shall be settled exclusively by
arbitration, conducted before a single arbitrator in Los Angeles, California,
administered by the American Arbitration Association (“AAA”) in accordance with
its Commercial Arbitration Rules then in effect.  The parties agree to
(i) appoint an arbitrator who is knowledgeable in employment and human resource
matters and, to the extent possible, the industry in which the Company operates,
and instruct the arbitrator to follow substantive rules of law; (ii) require the
testimony to be transcribed; and (iii) require the award to be accompanied by
findings of fact and a statement of reasons for the decision.  The arbitrator
shall have the authority to permit discovery, to the extent deemed appropriate
by the arbitrator, upon request of a party.  The arbitrator shall have no power
or authority to add to or detract from the written agreement of the parties.  If
the parties cannot agree upon an arbitrator within ten (10) days after demand by
either of them, either or both parties may request the American Arbitration
Association name a panel of five (5) arbitrators.  The Company shall strike the
names of two (2) off this list, the Executive shall also strike two (2) names,
and the remaining name shall be the arbitrator.  The parties shall stipulate
that arbitration shall be completed within ninety (90) days.  The decision of
the arbitrator will be final and binding upon the parties hereto.  Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.  The
Company shall bear the costs of the arbitrator and any related forum fee.

 

14

--------------------------------------------------------------------------------


 

18.           INDEMNIFICATION.  The Company hereby agrees to indemnify the
Executive and hold the Executive harmless to the fullest extent permitted by
applicable law and under the by-laws of the Company against and in respect to
any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including reasonable attorneys’ fees), losses, and damages resulting
from the Executive’s performance of his duties and obligations with the
Company.  This provision is in addition to any other rights of indemnification
the Executive may have.

 

19.          LIABILITY INSURANCE.  The Company shall cover the Executive under
directors and officers liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.

 

20.           MISCELLANEOUS.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.  Notwithstanding the foregoing, the Company’s rights pursuant to any
confidentiality, proprietary information, assignment of inventions or similar
agreement shall survive and continue in effect.

 

21.           SECTION 409A.  Notwithstanding anything in this Agreement or
elsewhere to the contrary:

 

(a)           If the Executive is a “specified employee” as determined pursuant
to Section 409A as of the date of the Executive’s “separation from service”
(within the meaning of Section 409A) and if any payment or benefit provided for
in this Agreement or otherwise both (x) constitutes a “deferral of compensation”
within the meaning of Section 409A and (y) cannot be paid or provided in the
manner otherwise provided without subjecting the Executive to additional tax,
interest or penalties under Section 409A, then any such payment or benefit shall
be delayed until the earlier of (i) the date which is six (6) months after his
“separation from service” for any reason other than death, or (ii) the date of
the Executive’s death.  The provisions of this paragraph shall only apply if,
and to the extent, required to avoid the imputation of any tax, penalty or
interest pursuant to Section 409A of the Code.  Any payment or benefit otherwise
payable or to be provided to the Executive upon or in the six (6) month period
following the Executive’s “separation from service” that is not so paid or
provided by reason of this Section 21(a) shall be accumulated and paid or
provided to the Executive in a single lump sum, as soon as practicable (and in
all events within 15 days) after the date that is six (6) months after the
Executive’s “separation from service” (or, if earlier, as soon as practicable,
and in all events within 15 days, after the date of the Executive’s death)
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in The Wall Street Journal), and in effect as of
the date the payment or benefit should otherwise have been provided.

 

15

--------------------------------------------------------------------------------


 

(b)           It is intended that any amounts payable under this Agreement and
the Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A.  This Agreement shall be construed and interpreted consistent with
that intent.

 

(c)           Any reimbursement payment due to the Executive under
Section 6(e) (only to the extent that such benefits are taxable to the
Executive), Section 6(g), and Section 11 (only to the extent that legal fees
incurred under Section 11 are not reimbursed in connection with a bona fide
legal claim exempt under Section 409A pursuant to Treasury Regulations
Section 1.409A-1(b)(11)) shall be paid to the Executive on or before the last
day of the Executive’s taxable year following the taxable year in which the
related expense was incurred.  Any reimbursement payment due to the Executive
pursuant to such provisions and the provision of any taxable benefits to the
Executive under Sections 6(d), 6(e), 6(f), 6(g) and Section 11 are not subject
to liquidation or exchange for another benefit and the amount of such expenses
eligible for reimbursement or such benefits that the Executive receives in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of such benefits that the Executive receives in any other taxable year.

 

22.           FULL SETTLEMENT.  Except as set forth in this Agreement, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others, except to the extent any amounts are due the Company or its
subsidiaries or affiliates pursuant to a judgment against the Executive.  In no
event shall the Executive be obliged to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned by the Executive as a result of employment
by another employer, except as set forth in this Agreement.

 

23.           REPRESENTATIONS.  Except as otherwise disclosed to the Company in
writing, the Executive represents and warrants to the Company that the Executive
has the legal right to enter into this Agreement and to perform all of the
obligations on the Executive’s part to be performed hereunder in accordance with
its terms and that the Executive is not a party to any agreement or
understanding, written or oral, which could prevent the Executive from entering
into this Agreement or performing all of the Executive’s obligations hereunder.

 

16

--------------------------------------------------------------------------------


 

24.           WITHHOLDING.  The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

25.           NON-EXCLUSIVITY OF RIGHTS.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Company and
for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any restricted
stock unit or other agreement with the Company or any of its affiliated
companies.  Except as otherwise provided herein, amounts and benefits which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, program, agreement or arrangement of the Company at or subsequent to
the date of termination shall be payable in accordance with such plan or
program.

 

26.           SURVIVAL.  The respective obligations of, and benefits afforded
to, the Company and the Executive that by their express terms or clear intent
survive termination of the Executive’s employment with the Company, including,
without limitation, the provisions of Sections 8, 9, 10, 11, 12, 17, 18, 19, 21,
22 and 24 of this Agreement, will survive termination of the Executive’s
employment with the Company, and will remain in full force and effect according
to their terms.

 

27.           AGREEMENT OF THE PARTIES.  The language used in this Agreement
will be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party hereto.  Neither the Executive nor the Company shall be entitled to any
presumption in connection with any determination made hereunder in connection
with any arbitration, judicial or administrative proceeding relating to or
arising under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

GUESS?, INC.

 

 

 

By:

/s/ Carlos Alberini

 

Name:

Carlos Alberini

 

Its:

President and COO

 

 

 

 

 

 

PAUL MARCIANO

 

 

 

 

 

/s/ Paul Marciano

 

17

--------------------------------------------------------------------------------


 

APPENDIX A

 

CONSULTING AGREEMENT

 

CONSULTING AGREEMENT dated this     th day of                          20     
by and between Guess?, Inc. (the “Company”) and Paul Marciano (“Marciano”).

 

WITNESSETH:

 

WHEREAS, Marciano serves as the Company’s Chief Executive Officer and as a
member of the Company’s Board of Directors (the “Board”);

 

WHEREAS, Marciano desires to retire from his position as Chief Executive Officer
(the effective date of such retirement is referred to as the “Retirement Date”)
and to provide consulting services to the Company as the Board may reasonably
consider appropriate; and

 

WHEREAS, the parties desire to set forth their respective rights and obligations
regarding Marciano’s consulting arrangement.

 

NOW, THEREFORE, in consideration of the covenants set forth herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1.             Consulting Period.  The Company agrees to retain Marciano as a
consultant to provide the services described in Section 3 below from the
Retirement Date until the second (2nd) anniversary of the Retirement Date (the
“Consulting Period”), as provided in this Consulting Agreement.

 

2.             Consulting Services.  Marciano shall provide such consulting
services to the Company as reasonably requested by the Board from time to time;
provided that Marciano and the Company agree that in no event will the Company
require, nor will Marciano perform, a level of services during the Consulting
Period that would result in Marciano not having had a “separation from service”
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”)) from the Company and its subsidiaries as of the date
his employment by the Company terminated.  These services may include but are
not limited to actively participating in major marketing or sales initiatives,
performing any transition and integration services related to the Company’s
business and cooperating with the Company regarding any litigation initiated
involving matters of which Marciano has particular knowledge.  Marciano agrees
to be available up to seven days per month during the Consulting Period to
perform the Consulting Services.  The Consulting Services will be performed at
such times as are reasonably requested by the Company after reasonable
consultation with Marciano.  Marciano shall provide these services in Los
Angeles, California, provided that Marciano shall be required to travel for
business and client meetings as reasonably requested by the Company.

 

18

--------------------------------------------------------------------------------


 

3.            Fees.  As compensation for the Consulting Services, the Company
shall pay Marciano fifty percent (50%) of Marciano’s Base Salary as of the
Retirement Date per annum during the Consulting Period.  Fees shall be paid
monthly in arrears by the 15th day of the following month.  Should Marciano die
or become “disabled” (within the meaning of Marciano’s employment agreement with
the Company immediately prior to employment termination) during the Consulting
Period, the Company shall make a lump sum cash payment to Marciano (or, in the
event of his death, to his estate) of an amount equal to the remaining payments
owed through the end of the Consulting Period, with such payment to be made as
soon as practicable (but in all events within thirty (30) days) following the
date of Marciano’s death or the date Marciano becomes “disabled.”  Marciano
shall not be entitled to participate, and shall not participate in any employee
benefit plan providing benefits to Company employees, whether presently in force
or adopted subsequent to this Consulting Agreement, with respect to his
Consulting Services.  Notwithstanding the foregoing, Marciano shall retain all
compensation and benefits that continue past his Retirement Date pursuant to the
terms of his Amended and Restated Employment Agreement with the Company dated
December 18, 2008 or otherwise.  All reasonable and necessary business expenses
incurred by Marciano in the performance of the Consulting Services shall be
promptly reimbursed by the Company in accordance with the Company’s standard
expense reimbursement policies applicable to independent contractors.

 

4.             Status.  Marciano acknowledges and agrees that his status at all
times during the Consulting Period shall be that of an independent contractor. 
Marciano hereby waives any rights to be treated as an employee or deemed
employee of the Company or any of its affiliates for any purpose following his
termination of employment at the Retirement Date except as provided under his
Employment Agreement.  The parties hereby acknowledge and agree that the
compensation provided for in Section 4 shall represent fees for Consulting
Services provided by Marciano as an independent contractor, and shall be paid
without any deductions or withholdings for taxes.

 

5.            Retained Property.  During the Consulting Period, Marciano shall
retain all property of the Company in his possession, including, but not limited
to, credit cards, security key cards, telephone cards, car service cards,
computer software or hardware, Company identification cards, Company records and
copies of records, correspondence and copies of correspondence and other books
or manuals issued by the Company.

 

6.             Assignability.  Marciano may not assign or transfer this
Consulting Agreement or any of Marciano’s rights, duties or obligations
hereunder.  The Company may assign this Consulting Agreement to any person or
entity acquiring all or substantially all of the assets (by merger or otherwise)
of the Company so long as such person, entity or affiliate assumes the Company’s
obligations hereunder.

 

7.             Entire Agreement.  This Consulting Agreement constitutes the full
and complete understanding and agreement of the parties hereto with respect to
engaging Marciano as a consultant to the Company.  This Consulting Agreement may
not be changed or amended orally, but only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification or
discharge is sought.

 

8.             Divisibility.  If any one or more of the provisions of this
Consulting Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions and other application thereof shall not in any way be
affected or impaired.

 

19

--------------------------------------------------------------------------------


 

9.             Applicable Law.  This Consulting Agreement shall be governed by,
and the rights and obligations of the parties determined in accordance with, the
laws of the State of California as in effect for contracts made and to be
performed in the State of California.

 

10.           Survival.  All of the Company’s obligations hereunder shall
survive the termination of this Consulting Agreement.

 

11.          Counterparts.  This Consulting Agreement may be executed in
counterparts, each of which shall be deemed an original, all of which shall
together constitute one and the same Consulting Agreement.

 

12.           Section 409A.  It is intended that any amounts payable under this
Agreement and the Company’s and Marciano’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A.  This Agreement shall be construed and interpreted
consistent with that intent.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Consulting Agreement
as of the day and year first above written.

 

 

 

PAUL MARCIANO

 

 

 

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

20

--------------------------------------------------------------------------------


 

APPENDIX B

 

TAX GROSS-UP PAYMENT RULES AND PROCEDURES

 

1.             Subject to Paragraph 3 below, all determinations required to be
made under Section 9 of this Agreement, including whether a Gross-Up Payment is
required and the amount of such Gross-Up Payment, shall be made by an accounting
firm (the “Accounting Firm”) selected in accordance with Paragraph 2 below.  The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within fifteen (15) business days of the event that
results in the potential for an excise tax liability for the Executive, which
could include but is not limited to a Change in Control and the subsequent
vesting of any cash payments or awards, or the Executive’s termination of
employment, or such earlier time as is required by the Company.  The initial
Gross-Up Payment, if any, as determined pursuant to this Paragraph 1, shall be
paid on the Executive’s behalf to the applicable taxing authorities within five
(5) days of the receipt of the Accounting Firm’s determination.  If the
Accounting Firm determines that no Excise Tax is payable to the Executive, it
shall furnish the Executive with a written report indicating that he has
substantial authority not to report any Excise Tax on his federal income tax
return.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder.  In the event that the
Company exhausts its remedies pursuant to Paragraph 3 below and the Executive
thereafter is required to make a payment or additional payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment, increased by all applicable interest and
penalties associated with the Underpayment, shall be promptly paid by the
Company to or for the benefit of the Executive.  For purposes of determining the
amount of the Gross-Up Payment, the Executive shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes on earned income at the highest marginal rate of taxation in the
state and locality of the Executive’s residence on the Effective Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

2.             The Accounting Firm shall be a public accounting firm proposed by
the Company and agreed upon by the Executive.  If the Executive and the Company
cannot agree on the firm to serve as the Accounting Firm within ten (10) days
after the date on which the Company proposed to the Executive a public
accounting firm to serve as Auditor, then the Executive and the Company shall
each select one accounting firm and those two firms shall jointly select the
accounting firm to serve as the Accounting Firm within ten (10) days after being
requested by the Company and the Executive to make such selection.  The Company
shall pay the Auditor’s fee.

 

21

--------------------------------------------------------------------------------


 

3.             The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment.  Such notification shall be given as soon
as practicable but no later than fifteen (15) business days after the Executive
knows of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid.  The Executive shall
not pay such claim prior to the expiration of the period ending on the date that
any payment of taxes with respect to such claim is due or the thirty (30) day
period following the date on which the Executive gives such notice to the
Company, whichever period is shorter.  If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall (i) give the Company any information reasonably
requested by the Company relating to such claim, (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company, (iii) cooperate with the Company in good faith in order effectively
to contest such claim, and (iv)  permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including attorneys fees and any
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of such representation and payment of costs and expenses. 
Without limitation of the foregoing provisions of this Paragraph 3, the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect to
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax and income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other authority.

 

4.             If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Paragraph 3 above, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Paragraph 3), promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).

 

5.             Notwithstanding anything to the contrary in this Appendix B, any
payment under this Appendix B shall be paid to the Executive promptly but in no
event later than the last day of the end of the Executive’s taxable year
following the taxable year in which the Executive (or the Company) pays or
remits the related taxes.

 

22

--------------------------------------------------------------------------------
